Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15, and 17-30 are allowed. 
The previous objection to the abstract of the specification has been withdrawn –as necessitated by the examiner’s amendment noted below.
The previous 35 USC § 101 abstract idea rejection has been withdrawn –as necessitated by applicant’s amendments to the impacted claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the abstract of the invention was given in an email communication with Russell Fowler (reg. 43,615) on September 10, 2021. The application has been amended as follows: Underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

System and method for recipe discovery and consumption logging. Improved solutions enable intelligent management of a user's personal fitness journey i.e., based on their overall health in their exercise and dietary habits. Recipes are curated and tagged from a variety of sources such as health and fitness blogs and/or other articles of interest. Recipe tagging ensures that users can retrieve only the specific recipes of interest to them from a variety of sources which focus on the public at large. Additionally, the recipe discovery and consumption logging interface enables users to log actual consumption activity for a selected recipe, including ad hoc user modifications to recipe ingredients.


Authorization for this examiner’s amendment to the instant claims was given in an email communication Russell Fowler (reg. 43,615) on September 10, 2021.
The application has been amended as follows: 
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

1-14. (Cancelled)

15. (Currently amended) A user apparatus, comprising:
a user interface configured to display a recipe discovery interface, a recipe selection interface, and a recipe logging interface;
a network interface;
a processor; and
medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to:
display recipes associated with at least one recipe tag to a user, wherein said
recipes include first recipes displayed as a first group on the recipe discovery interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enable selection of the first group of recipes or the second group of recipes;
in response to said selection of the first group of recipes or the second group of
recipes, display on the recipe selection interface one of an expanded recipe group, , or the second group of recipes ;
enable selection of a first recipe from the displayed expanded recipe group, first group of recipes, or second group of recipes;
in response to selection of the first recipe, display the recipe logging interface, the recipe logging interface including a plurality of ingredients;
receive user recipe input corresponding to a recipe portion or the plurality of ingredients for the first recipe; 
based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion and the plurality of ingredients for the first recipe; and
associate the user consumption data record with a new recipe.



17. (Original) The user apparatus of claim 15, wherein the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: provide the user consumption data record to a health tracking system.

18. (Original) The user apparatus of claim 15, wherein the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: share the user consumption data record with one or more other user apparatus via a social data record.

19. (Original) The user apparatus of claim 15, wherein the non-transitory computer-readable medium further comprises one or more additional instructions, which when executed by the processor, causes the user apparatus to: display published media records associated with the recipe tag to the user.

20. (Original) The user apparatus of claim 15, wherein the user consumption data record further comprises a time or a date.

21. (New) A non-transitory computer-readable medium comprising one or more instructions, which when executed by one or more processors, causes the one or more processors to:

said recipes include first recipes displayed as a first group on the recipe discovery
interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enable selection of the first group of recipes or the second group of recipes;
in response to said selection of the first group of recipes or the second group of recipes, display on the recipe selection interface one of an expanded recipe group, the
first group of recipes, or the second group of recipes;
enable selection of a first recipe from the displayed expanded recipe group, first
group of recipes, or second group of recipes;
in response to selection of the first recipe, display the recipe logging interface, the recipe logging interface including a plurality of ingredients;
receive user recipe input corresponding to a recipe portion or the plurality of ingredients for the first recipe;
based on the user recipe input, create a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion or the plurality of ingredients for the first recipe; and
associate the user consumption data record with a new recipe.

22. (New) The non-transitory computer-readable medium of claim 21 further comprising one or more additional instructions, which when executed by the processor, causes the 

23. (New) The non-transitory computer-readable medium of claim 21 further comprising one or more additional instructions, which when executed by the one or more processors, causes the one or more processors to share the user consumption data record with one or more additional user devices via a social data record.

24. (New) The non-transitory computer-readable medium of claim 21 further comprising one or more additional instructions, which when executed by the one or more processors, causes the one or more processors to display published media records associated with the recipe tag to the user device.

25. (New) The non-transitory computer-readable medium of claim 21, wherein the user consumption data record further comprises a time or a date.

26. (New) A method for enabling recipe discovery and logging, comprising: 
displaying recipes associated with at least one recipe tag on a user device, wherein said recipes include first recipes displayed as a first group on the recipe discovery interface in association with a first recipe tag, and second recipes displayed as a second group on the recipe discovery interface in association with a second recipe tag;
enabling selection of the first group of recipes or the second group of recipes;

recipes, displaying on the recipe selection interface one of an expanded recipe group, the first group of recipes, or the second group of recipes;
enabling selection of a first recipe from the displayed expanded recipe group, first group of recipes, or second group of recipes;
in response to selection of the first recipe, displaying the recipe logging interface, the recipe logging interface including a plurality of ingredients;
receiving user recipe input corresponding to a recipe portion or the plurality of ingredients for the first recipe;
based on the user recipe input, creating a user consumption data record based on the user recipe input and the first recipe, wherein the user consumption data record comprises a modification to the first recipe based on the recipe portion or the plurality of ingredients for the first recipe; and
associating the user consumption data record with a new recipe.

27. (New) The method of claim 26 further comprising providing the user consumption data record to a health tracking system.

28. (New) The method of claim 26 further comprising sharing the user consumption data record with one or more additional user devices via a social data record.

29. (New) The method of claim 26 further comprising displaying published media records associated with the recipe tag to the user device.

30. (New) The method of claim 26, wherein the user consumption data record further comprises a time or a date.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant similarly amended each independent claim to recite elements associated with a recipe interface. Each independent claim was amended (in part) to include limitations directed to selection options and data record creation through the impacted interface. 
The closest prior arts of record is Surkin et al: US PGPub 20190370916. Surkin et al discloses making intelligent recommendations based on dietary restrictions. Surkin does not explicitly teach the series of selection operations associated with the recipe interface –in combination with the remaining limitations of each independent claim.

It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.



If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20190122313 (Alemli et al) discloses a system and method for communication routing, and meal creation, based on an order for one or more items of a custom meal placed by a consumer, the method includes receiving, a dietary restriction communication from the consumer order placement application, the dietary restriction communication comprising at least one dietary restriction, determining a recommended ingredients list based on one or more dietary restrictions, displaying the recommended ingredients list to the consumer, 
US PGPub 20140287384 (Boyes) discloses a system having an incorporated software program attempts to tailor a person's diet with the person's desired nutritional goal and their current food consumption. The system provides food exchange lists to assist a person making food choices from a category of food.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        9/10/2021